Citation Nr: 1400636	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-48 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disability of the feet.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2010, the Veteran requested a hearing before a Decision Review Officer (DRO).  In May 2011, he requested an informal hearing before a DRO in lieu of a formal hearing.  On that same day, he discussed his appeal with a DRO during an informal hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board finds that further development is needed on both claims on appeal.  The Veteran claims that he has bilateral foot fungus that began in service.

The Veteran's service medical records show that he was seen twice in August 1965 for pompholyx with blisters for which he was prescribed medication and soaks.  There are no further records related to the pompholyx or any other skin problems.  His August 1968 separation examination found no abnormalities of the skin.

VA medical records show that he has pompholyx.  They also show that he has dyshidrosis, which the Board observes is another name for pompholyx.  

Considering the Veteran's assertion that he has had a skin disorder since service, and as he has a current diagnosis of the same or a similar condition that he had during service, the Board finds that an examination is needed to determine whether his current skin disorder is a continuation of or otherwise related to the skin disorder he had during service.  

The Veteran also claims that he was found to have a heart murmur at service entry that worsened during service, to include as due to exposure to asbestos.  He asserts that he sought treatment for heart problems at the Long Beach VA Medical Center (VAMC) shortly after service in 1968 or 1969, but left prior to being treated because he had to return to work.  He states that he eventually sought treatment in the 1970s at St. Mary's Hospital and again in 1983 or 1984 at St. Vincent's Hospital, where he continues to be treated.  

His service medical records show that a heart murmur was found during his entrance examination and a cardiac consult was requested.  The cardiac consult found that he had a functional systolic murmur that was not considered disabling.  Chest x-rays were negative.  There are no complaints, findings, or diagnoses of any heart problems during service.  His August 1968 separation examination found no abnormalities of the heart and chest x-rays were negative.

The available post service medical records show that he underwent heart surgery in 1984 and currently has severe coronary artery disease.  They also show a history of atrial flutter, sick sinus syndrome, tachybrady syndrome, myocardial infarction, hypertension, and hyperlipidemia.

Considering the Veteran's assertion that his heart disability was aggravated by service, and that he sought treatment shortly after discharge, the Board finds that an examination is needed to determine whether any preexisting heart disability was aggravated by service or whether any current heart disability had its onset in or is causally related to service.  

Prior to the examinations, any existing records from St. Mary's Hospital should be obtained.  While the Veteran has indicated receiving treatment from St. Vincent's Hospital since 1983 or 1984, only recent treatment records dating from 2010 have been associated with the claims file.  As earlier treatment records may be relevant to the claim, an attempt should be made to obtain them.  Lastly, although he reported leaving prior to being treated, an attempt should be made to obtain any existing records from the Long Beach VA Medical Center (VAMC) from 1968 to 1969.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any existing records from St. Mary's Hospital since 1970 and any additional records from St. Vincent's Hospital from 1983 to 2009.

2.  Attempt to obtain any existing records from the Long Beach VAMC from 1968 to 1969.

3.  Then, schedule the Veteran for an examination to determine the nature and etiology of any current skin disability of the feet.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder of the feet had its onset in or is causally related to active service.  The examiner should address the Veteran's service medical records showing that he was seen twice in August 1965 for pompholyx with blisters and the VA medical records showing that he has pompholyx/dyshidrosis.  The examiner should also address the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  

4.  Also, schedule the Veteran for an examination to determine the nature and etiology of any current heart disability.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the heart murmur was aggravated (permanently worsened beyond the normal progression) by active service, to include any asbestos exposure.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current heart disability had its onset in or is causally related to active service, to include any asbestos exposure.  The examiner should address the Veteran's service medical records showing that he had a functional systolic murmur during his entrance examination.  The examiner should also address the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  

5.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

